Citation Nr: 0606673	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a left upper thigh laceration, with tissue loss 
and an adherent scar, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case to 
the RO so that additional development of the evidence could 
be conducted in March 1992, June 1994, January 1998, and June 
1999.  In August 2003, the Board remanded the case to the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development of the evidence; this development was 
processed in conjunction with VA's Tiger Remand Team located 
in Cleveland, Ohio.  The case was again remanded by the Board 
in March 2005, at which time the requested development was to 
be accomplished by the AMC.  

The veteran provided testimony at the VA central office in 
Washington, D.C. in January 1992.  A Board member (now 
"Veterans Law Judge") that is no longer employed at the 
Board conducted this hearing.  In a November 2005 letter, the 
Board advised the veteran that it would afford him the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond to the November 2005 letter.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was remanded for 
the sixth time to the AMC in March 2005.  Sadly, the Board 
finds that some of the ordered development remains to be 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In this regard, the Board notes first that, as part of the 
March 2005 remand, the AMC was directed to secure a copy of a 
July 2000 VA surgical examination report.  This examination 
was reportedly conducted in Colombia, South Carolina, but it 
is not in the claims file.  This report "must be obtained 
and associated with the file."  This development has not 
been accomplished.  Additional action is therefore required.  
Stegall.  [It is noted that the September 2000 supplemental 
statement of the case (SSOC) indicates that this report was 
considered by the RO in its adjudication of the veteran's 
claim.]

Secondly, the March 2005 remand sought to obtain, from the 
National Personnel Records Center (NPRC), or any other 
appropriate agency, all available clinical records pertaining 
to treatment received by the veteran at the "129th Aviation 
Dispensary, APO 96307, in October 1967."  A March 2005 
communication shows, however, that the AMC had requested them 
to obtain clinic records from the "197th Aviation 
Dispensary."  As such, the development requested in March 
2005 has not been accomplished.  Id.  

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The AMC should obtain a copy of the 
July 2000 VA surgical examination report 
and associate it with the claims file.  
If this U.S. Government record is 
unavailable, the AMC must indicate in 
writing that further attempts to locate 
or obtain this record would be futile.  
The AMC must then: (a) notify the 
claimant of the specific record that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must be given an 
opportunity to respond.  

2.  The AMC should contact the NPRC, or 
any other appropriate agency, and request 
all available clinical treatment records 
pertaining to care provided to the 
veteran by the 129th Aviation Dispensary, 
APO 96307, in October 1967.  If these 
U.S. Government records are unavailable 
the AMC must indicate in writing that 
further attempts to locate or obtain such 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must be given an opportunity to respond..

3.  Thereafter, the AMC should then 
review the evidence of record and re-
adjudicate the issue on appeal.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The AMC must provide 
adequate reasons and bases for its 
determination.  

4.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the seventh remand this claim must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

